1 GLANCY PRONGAY & MURRAY LLP
  LIONEL Z. GLANCY (#134180)
2
  ROBERT V. PRONGAY (#270796)
3 JASON L. KRAJCER (#234235)
  LEANNE H. SOLISH (#280297)
4
  1925 Century Park East, Suite 2100
5 Los Angeles, CA 90067
  Telephone: (310) 201-9150
6
  Facsimile: (310) 201-9160
7 Email: rprongay@glancylaw.com
8
  Counsel for Lead Plaintiff Joe Cammarata
9 and Lead Counsel for the Class
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA

12   TREVOR MILD, Individually                Case No.: 2:18-cv-04231-RGK-JEM
     and on Behalf of All Others Similarly
13   Situated,
14                                            STIPULATION AND [PROPOSED]
                          Plaintiff,          PROTECTIVE ORDER
15                                            GOVERNING THE PRODUCTION,
16                 v.                         EXCHANGE, AND FILING OF
                                              CONFIDENTIAL MATERIAL
17   PPG INDUSTRIES, INC.,
18   MICHAEL H. MCGARRY,                      [DISCOVERY MATTER: Referred to
     VINCENT J. MORALES, and                  Magistrate Judge John E. McDermott]
19   MARK C. KELLY,
20
                          Defendants.
21
22
23
24
25
26
27
28

                                STIPULATED PROTECTIVE ORDER
 1 1.      PURPOSES AND LIMITATIONS
 2         Discovery in this Action (as defined below) is likely to involve production of
 3 confidential, proprietary, or private information for which special protection from
 4 public disclosure and from use for any purpose other than prosecuting this litigation
 5 may be warranted. Accordingly, Lead Plaintiff Joe Cammarata (“Plaintiff”) and
 6 Defendants PPG Industries, Inc. (“PPG”), Michael H. McGarry, Vincent J. Morales,
 7 and Mark C. Kelly (collectively, “Defendants,” and together with Plaintiff, the
 8 “Parties”) hereby stipulate to and petition the Court to enter the following Stipulated
 9 Protective Order. The Parties acknowledge that this Order does not confer blanket
10 protections on all disclosures or responses to discovery and that the protection it
11 affords from public disclosure and use extends only to the limited information or
12 items that are entitled to confidential treatment under the applicable legal principles.
13 The Parties further acknowledge, as set forth in Section 13.3 below, that this
14 Stipulated Protective Order does not entitle them to file confidential information
15 under seal. Local Rule 79-5 and this Court’s Standing Order dated June 22, 2018
16 set forth the procedures that must be followed and the standards that will be applied
17 when a party seeks permission from the Court to file material under seal.
18 2.      GOOD CAUSE STATEMENT
19         This Action is likely to involve valuable financial, technical, and/or
20 proprietary information for which special protection from public disclosure and
21 from use for any purpose other than prosecution of this action is warranted. Such
22 confidential and proprietary materials and information consist of, among other
23 things, personal identity information, personnel or employment records, confidential
24 business or financial information, information regarding confidential business
25 practices, or other confidential commercial information (including information
26 implicating privacy rights of third parties), or which may be privileged or otherwise
27 protected from disclosure under state or federal statutes, court rules, case decisions,
28 or common law. Accordingly, a protective order for such information is justified in

                                 STIPULATED PROTECTIVE ORDER
                                              1
 1 this matter to: (1) expedite the flow of information, (2) facilitate the prompt
 2 resolution of disputes over confidentiality of discovery materials, (3) adequately
 3 protect information the Parties are entitled to keep confidential, including
 4 information of a personal, confidential, or sensitive nature regarding any individual,
 5 (4) ensure that the Parties are permitted reasonable necessary uses of such material
 6 in preparation for and in the conduct of trial, (5) address their handling at the end of
 7 the litigation, and (6) serve the ends of justice. It is the intent of the Parties that
 8 information will not be designated as confidential for tactical reasons and that
 9 nothing be so designated without a good faith belief that it has been maintained in a
10 confidential, non-public manner, and there is good cause why it should not be part
11 of the public record of this case.
12 3.      DEFINITIONS
13         3.1   Action: Mild v. PPG Industries, Inc., et al., Case No. 2:18-cv-04231-
14 RGK-JEM (C.D. Cal.).
15         3.2   Challenging Party: a Party or Non-Party that challenges the designation
16 of information or items under this Order.
17         3.3   “CONFIDENTIAL” Information or Items: information (regardless of
18 how it is generated, stored or maintained) or tangible things that the Designating
19 Party believes in good faith contains or reflects confidential technical, commercial,
20 competitive, financial, personal or business information including, but not limited
21 to, social security numbers, credit information, personnel records or other personal
22 or financial information of the Designating Party or of third parties; client, customer
23 or shareholder account information; proprietary commercial or business information
24 including, but not limited to, client, customer or shareholder names and client,
25 customer or shareholder lists, proprietary business procedures or policies, financial
26 records and statements, trade secret information, other non-public research or
27 development information, or similar business information; or any other information
28 subject to a legally protected right to privacy.

                                 STIPULATED PROTECTIVE ORDER
                                              2
 1         3.4   Counsel: (1) attorneys who have been retained to represent or advise a
 2 Party to this Action and who have appeared in this Action on behalf of that Party or
 3 are affiliated with a law firm which has appeared on behalf of that Party, or have
 4 otherwise advised a Party to this Action in connection with the Action, including
 5 support staff; (2) attorneys who are employees of a Party to this Action; and/or
 6 (3) attorneys representing an insurer or indemnitor of any Defendant, including the
 7 insurer’s or indemnitor’s legal team.
 8         3.5   Designating Party: a Party or Non-Party that designates information or
 9 items that it produces in disclosures or in responses to discovery as
10 “CONFIDENTIAL.”
11         3.6   Disclosure or Discovery Material: all items or information, regardless
12 of the medium or manner in which it is generated, stored, or maintained (including,
13 among other things, testimony, transcripts, and tangible things), that are produced or
14 generated in disclosures or responses to discovery in this matter.
15         3.7   Expert: a person with specialized knowledge or experience in a matter
16 pertinent to the litigation who has been retained by a Party or its counsel to serve as
17 an expert witness or as a consultant in this Action. This definition includes any
18 technical experts, discovery experts, and professional jury or trial consultants
19 retained in connection with this Action.
20         3.8   Non-Party: any natural person, partnership, corporation, association, or
21 other legal entity not named as a Party to this action.
22         3.9   Party: any party to this Action, including all of its officers, directors,
23 employees, consultants, retained experts, and Counsel (and their support staffs). For
24 the avoidance of doubt, no putative class member other than a named plaintiff in the
25 above-captioned litigation constitutes a Party to this Action, and no putative class
26 member other than a named plaintiff may be given access to Protected Material.
27         3.10 Producing Party: a Party or Non-Party that produces Disclosure or
28 Discovery Material in this Action.

                                 STIPULATED PROTECTIVE ORDER
                                              3
 1        3.11 Professional Vendors: persons or entities that provide litigation support
 2 services (e.g., photocopying, videotaping, transcribing, translating, preparing
 3 exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
 4 medium) and their employees and subcontractors.
 5        3.12 Protected Material: any Disclosure or Discovery Material that is
 6 designated as “CONFIDENTIAL.”
 7        3.13 Receiving Party: a Party that receives Disclosure or Discovery Material
 8 from a Producing Party.
 9 4.     SCOPE
10        The protections conferred by this Stipulation and Order cover not only
11 Protected Material (as defined above), but also: (1) any information copied or
12 extracted from Protected Material; (2) all copies, excerpts, summaries, or
13 compilations of Protected Material; and (3) any testimony, conversations, or
14 presentations by Parties or their Counsel that might reveal Protected Material.
15        Any use of Protected Material at trial shall be governed by the orders of the
16 trial judge. This Order does not govern the use of Protected Material at trial.
17 5.     DURATION
18        Even after final disposition of this litigation, the confidentiality obligations
19 imposed by this Order shall remain in effect until a Designating Party agrees
20 otherwise in writing or a court order otherwise directs. Final disposition shall be
21 deemed to be the later of: (1) dismissal of all claims and defenses in this Action,
22 with or without prejudice; and (2) final judgment herein after the completion and
23 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
24 including the time limits for filing any motions or applications for extension of time
25 pursuant to applicable law. Receiving Parties reserve the right to object to the
26 Designating Party’s publication of Protected Materials that may prejudice,
27 jeopardize, or harm the Receiving Parties as allowed under applicable federal or
28 state law.

                                STIPULATED PROTECTIVE ORDER
                                             4
 1 6.     DESIGNATING PROTECTED MATERIAL
 2        6.1    Exercise of Restraint and Care in Designating Material for Protection:
 3 Each Party or Non-Party that designates information or items for protection under
 4 this Order must take care to limit any such designation to specific material that
 5 qualifies under the appropriate standards.       Mass, indiscriminate, or routinized
 6 designations are prohibited.
 7        If it comes to a Designating Party’s attention that information or items that it
 8 designated for protection do not qualify for protection, that Designating Party must
 9 promptly notify all other Parties that it is withdrawing the inapplicable designation.
10        6.2    Manner and Timing of Designations: Except as otherwise provided in
11 this Order (see, e.g., Sec. 6.2(b) below), or as otherwise stipulated or ordered,
12 Disclosure or Discovery Material that qualifies for protection under this Order must
13 be clearly designated before the material is disclosed or produced.
14        Designation in conformity with this Order requires:
15               a)    For information in documentary form (e.g., paper or electronic
16 documents, but excluding transcripts of depositions or other pretrial or trial
17 proceedings), that the Producing Party affix at a minimum, the legend
18 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) to each page that
19 contains Protected Material.
20               b)    A Party or Non-Party that makes original documents available
21 for inspection need not designate them for protection until after the inspecting Party
22 has indicated which documents it would like copied and produced. During the
23 inspection and before the designation, all of the material made available for
24 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
25 identified the documents it wants copied and produced, the Producing Party must
26 determine which documents, or portions thereof, qualify for protection under this
27 Order. Then, before producing the specified documents, the Producing Party must
28 affix the “CONFIDENTIAL legend” to each page that contains Protected Material.

                                  STIPULATED PROTECTIVE ORDER
                                               5
 1                c)    With respect to any electronic document produced in native file
 2 format, the Producing Party shall designate such confidential document by
 3 (1) naming such file with a number consistent with the numbering scheme used by
 4 that Producing Person for production of paper or image documents; (2) producing a
 5 slip sheet bearing the number corresponding to the name of the file, which sheet
 6 shall state “DOCUMENT PRODUCED IN NATIVE FILE FORMAT” and shall
 7 bear the legend “Confidential”; and (3) labeling any disk or other electronic medium
 8 on which such file is contained as “Confidential.”
 9                d)    For testimony given in depositions, the Designating Party may
10 identify any Disclosure or Discovery Material on the record, before the close of the
11 deposition, as protected testimony. In addition, any Party, regardless of their role in
12 sponsoring, offering, or giving deposition testimony, or a Non-Party that sponsors,
13 offers, or gives deposition testimony has up to thirty (30) days after the receipt of
14 the written transcript to identify specific portions of the testimony as to which
15 “CONFIDENTIAL” protection is sought. The entire transcript of any deposition
16 will be treated as if designated “CONFIDENTIAL” until this thirty (30) day period
17 has elapsed.
18                e)    The court reporter must affix on each page containing Protected
19 Material the legend “CONFIDENTIAL” as instructed by the Party or Non-Party
20 offering or sponsoring the witness or presenting the testimony.
21                f)    For information produced in some form other than documentary
22 and for any other tangible items, that the Producing Party affix in a prominent place
23 on the exterior of the container or containers in which the information is stored the
24 legend “CONFIDENTIAL.”           If only a portion or portions of the information
25 warrants protection, the Producing Party, to the extent practicable, shall identify the
26 protected portion(s).
27        6.3     Inadvertent Failures to Designate: If timely corrected, an inadvertent
28 failure to designate qualified information or items does not waive the Designating

                                STIPULATED PROTECTIVE ORDER
                                             6
 1 Party’s right to secure protection under this Order for such material. If a Party
 2 designates a document as “CONFIDENTIAL” Information after it was initially
 3 produced, the Receiving Party, on notification of the designation, must make a
 4 reasonable effort to assure that the document is treated in accordance with the
 5 provisions of this Order. No Party shall be found to have violated this Order for
 6 failing to maintain the confidentiality of material during a time when that material
 7 has not been designated “CONFIDENTIAL” Information, even where the failure to
 8 so designate was inadvertent and where the material is subsequently designated
 9 “CONFIDENTIAL” Information.
10 7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         7.1   Timing of Challenges: Any Party or Non-Party may challenge a
12 designation of confidentiality at any time that is consistent with the Court’s
13 Scheduling Order.
14         7.2   Meet and Confer: The Challenging Party shall initiate the dispute
15 resolution process under Local Rule 37-1 et seq.
16         7.3   The burden of persuasion in any such challenge proceeding shall be on
17 the Designating Party. While a challenge is pending, unless the Designating Party
18 has waived or withdrawn the confidentiality designation, all Parties shall continue to
19 afford the material in question the level of protection to which it is entitled under the
20 Producing Party’s designation until the Court rules on the challenge.
21 8.      ACCESS TO AND USE OF PROTECTED MATERIAL
22         8.1   Basic Principles: A Receiving Party may use Protected Material that is
23 disclosed or produced by another Party or by a Non-Party in connection with this
24 Action only for prosecuting, defending, or attempting to settle this Action. Such
25 Protected Material may be disclosed only to the categories of persons and under the
26 conditions described in this Order.        When the Action has been terminated, a
27 Receiving Party must comply with the provisions of Section 14 below. Protected
28 Material must be stored and maintained by a Receiving Party at a location and in a

                                 STIPULATED PROTECTIVE ORDER
                                              7
 1 secure manner that ensures that access is limited to the persons authorized under this
 2 Order.
 3        8.2    Disclosure of “CONFIDENTIAL” Information or Items: Unless
 4 otherwise ordered by the Court or permitted in writing by the Designating Party, a
 5 Receiving     Party     may    disclose    any    information    or   item       designated
 6 “CONFIDENTIAL” only to:
 7               a)      Counsel for the Parties and employees (independent contractors)
 8 of counsel who have responsibility for the Action;
 9               b)      the Parties, and officers, directors, or employees of the Receiving
10 Party but only to the extent counsel determines in good faith that the officer,
11 director, or employee’s assistance is reasonably necessary to the conduct of the
12 litigation in which the information is disclosed;
13               c)      the Counsel representing insurer or indemnitor of any Defendant,
14 including the insurer’s or indemnitor’s legal team;
15               d)      Experts (as defined in this Order), consultants, and/or
16 investigators employed by the Parties or Counsel to whom disclosure is reasonably
17 necessary for this Action and who have signed the “Acknowledgment and
18 Agreement to Be Bound” attached hereto as Exhibit A
19               e)      the Court and its personnel;
20               f)      a court of competent jurisdiction in a proceeding by a Party or
21 non-Party in connection with this Action (e.g., in connection with a subpoena or
22 similar discovery request made to obtain discovery material for use in this Action),
23 provided that the disclosing Party submits the same under seal;
24               g)      court reporters and their staff engaged for depositions;
25               h)      professional jury or trial consultants, mock jurors, and
26 Professional Vendors to whom disclosure is reasonably necessary for this Action
27 and who have signed Exhibit A;
28

                                  STIPULATED PROTECTIVE ORDER
                                               8
 1               i)     the author or recipient of a document containing the information
 2 or a custodian or other person who otherwise possessed or knew the information;
 3               j)     during their depositions, witnesses, and attorneys for witnesses,
 4 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 5 party requests that the witness sign Exhibit A; and (2) the witness will not be
 6 permitted to keep any Protected Material, unless otherwise agreed by the
 7 Designating Party or ordered by the Court.          Pages of transcribed deposition
 8 testimony or exhibits to depositions that reveal Protected Material may be separately
 9 bound by the court reporter and may not be disclosed to anyone except as permitted
10 under this Stipulated Protective Order;
11               k)     any mediator or settlement officer, and their supporting
12 personnel, mutually agreed upon by any of the Parties engaged in settlement
13 discussions; and
14               l)     other persons only by written consent of the Designating Party or
15 upon order of the Court and on such conditions as may be agreed or ordered.
16         Prior to the use of any Protected Material at a hearing to be held in open
17 court, Counsel who desires to use such Protected Material shall take reasonable
18 steps to afford Counsel for the Designating Party a reasonable opportunity to object
19 to the disclosure in open court of such Protected Material.
20 9.      PROTECTED    MATERIAL   SUBPOENAED                        OR     ORDERED
           PRODUCED IN OTHER LITIGATION
21
           If a Party is served with a subpoena, a court order, or functional equivalent
22
     issued in other litigation or proceedings that compels disclosure of any information
23
     or items designated in this Action as Protected Material that Party must:
24
     (a) promptly notify in writing the Designating Party and provide to the Designating
25
     Party a copy of the subpoena, court order, or functional equivalent; (b) promptly
26
     notify in writing the party who caused the subpoena, order, or functional equivalent
27
     to issue in the other litigation that some or all of the material covered by the
28

                                STIPULATED PROTECTIVE ORDER
                                             9
 1 subpoena or order is subject to this Protective Order, providing a copy of this
 2 Stipulated Protective Order; and (c) cooperate with respect to all reasonable
 3 procedures sought to be pursued by the Designating Party whose Protected Material
 4 may be affected.
 5         The Party served with the subpoena, court order, or functional equivalent
 6 shall not produce any information designated in this Action as Protected Material
 7 unless and until (1) the time for the affected Designating Party to seek a protective
 8 order from the court, tribunal, or other authority issuing the subpoena, order, or
 9 equivalent has expired without the Designating Party having sought a protective
10 order; (2) the Designating Party’s request for a protective order has been finally
11 denied by the court, tribunal, or other authority, with no further opportunity for
12 appeal or review of such an order; or (3) the court, tribunal, or other authority from
13 which the subpoena, order, or equivalent issued compels production. The Party
14 served with the subpoena, court order, or functional equivalent may produce
15 Protected Material if the Party has obtained the Designating Party’s permission.
16         The Designating Party shall bear the burden and expense of seeking
17 protection in that court of its confidential material and nothing in these provisions
18 should be construed as authorizing or encouraging a Receiving Party in this Action
19 to disobey a lawful directive from another court.
20 10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
21
           The terms of this Order are applicable to information produced by a Non-
22
     Party in this Action and designated as “CONFIDENTIAL.”            Such information
23
     produced by Non-Parties in connection with this litigation is protected by the
24
     remedies and relief provided by this Order. Nothing in these provisions should be
25
     construed as prohibiting a Non-Party from seeking additional protections.
26
           In the event that a Party is required, by a valid discovery request in this
27
     Action, to produce a Non-Party’s confidential information in its possession, and the
28

                                STIPULATED PROTECTIVE ORDER
                                             10
 1 Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
 2 confidential information, then the Party shall:
 3               a)    promptly notify in writing the requesting Party and the Non-
 4 Party that some or all of the information requested is subject to a confidentiality
 5 agreement with a Non-Party;
 6               b)    promptly provide the Non-Party with a copy of the Stipulated
 7 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 8 specific description of the information requested; and
 9               c)    make the information requested available for inspection by the
10 Non-Party, if requested.
11        If the Non-Party fails to seek a protective order from this Court within 14
12 days of receiving the notice and accompanying information, the Receiving Party
13 may produce the Non-Party’s confidential information responsive to the discovery
14 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
15 not produce any information in its possession or control that is subject to the
16 confidentiality agreement with the Non-Party before a determination by the court.
17 Absent a court order to the contrary, the Non-Party shall bear the burden and
18 expense of seeking protection in this court of its Protected Material.
19 11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21 Protected Material to any person or in any circumstance not authorized under this
22 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
23 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
24 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
25 persons to whom unauthorized disclosures were made of all the terms of this Order,
26 and (d) request such person or persons to execute the “Acknowledgment and
27 Agreement to Be Bound” (Exhibit A).
28

                                STIPULATED PROTECTIVE ORDER
                                             11
1 12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
2
           Nothing in this Stipulation and Order shall require the production of
3
     information that a Party contends is protected by the attorney-client privilege, the
4
     work product immunity, or other privilege, doctrine, right, or immunity. When a
5
     Producing Party gives notice to Receiving Parties that certain inadvertently
6
     produced Disclosure or Discovery Material is subject to a claim of privilege or other
7
     protection, the obligations of the Receiving Parties are those set forth in Federal
8
     Rule of Civil Procedure 26(b)(5)(B). Pursuant to Federal Rules of Evidence 502(d)
9
     and (e), the Parties agree that the inadvertent disclosure or production of documents
10
     protected by the attorney-client privilege, work-product protection, or other
11
     privileges or protections will not constitute a waiver of the privilege or protection by
12
     the Designating Party in this Action or any other federal or state proceeding.
13
     13.   MISCELLANEOUS
14
           13.1 Right to Further Relief: Nothing in this Order abridges the right of any
15
     person to seek its modification by the Court in the future.
16
           13.2 Right to Assert Other Objections: By stipulating to the entry of this
17
     Protective Order no Party waives any right it otherwise would have to object to
18
     disclosing or producing any information or item on any ground not addressed in this
19
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
20
     ground to use in evidence of any of the material covered by this Protective Order.
21
           13.3 Filing Protected Material: A Party that seeks to file under seal any
22
     Protected Material must comply with this Court’s Standing Order dated June 22,
23
     2018, which also refers the Parties to Local Rule 79-5.
24
           13.4 Party’s Own Use: This Order has no effect upon, and shall not apply to,
25
     the Parties’ use of their own documents for any purpose. Nothing herein shall
26
     impose any restrictions on the use or disclosure by a Party of documents, materials,
27
28

                                  STIPULATED PROTECTIVE ORDER
                                               12
 1 or information designated as Protected Material that has been generated or obtained
 2 lawfully by that Party independently of these proceedings.
 3         13.5 Control of Documents: Counsel for the Parties shall make reasonable
 4 efforts to prevent unauthorized or inadvertent disclosure of Protected Material.
 5 Counsel shall maintain the originals of the forms signed by persons acknowledging
 6 their obligations under this Order for a period of three years after the final
 7 disposition of these proceedings.
 8         13.6 Electronically-Stored Information: Electronically-stored information
 9 (“ESI”), including Protected Material, shall be produced in the form and manner as
10 set forth in the Parties’ agreed ESI Protocol.
11         13.7 All Disclosure or Discovery Material to be used only for this Action:
12 All Disclosure or Discovery Material, other than Disclosure or Discovery Material
13 that is publicly available, must be used by the Receiving Party solely for the purpose
14 of this Action. Disclosure or Discovery Material produced to a Party or Parties, or
15 their Counsel, shall not be used by any Party, or their Counsel, in any other
16 litigation, or for any purpose other than the prosecution or defense of this Action.
17 14.     FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 5, within 60
19 days of a written request by the Designating Party, each Receiving Party must return
20 all Protected Material to the Producing Party or destroy such material. As used in
21 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22 summaries, and any other format reproducing or capturing any of the Protected
23 Material. Whether the Protected Material is returned or destroyed, the Receiving
24 Party must submit a written certification to the Producing Party (and, if not the same
25 person or entity, to the Designating Party) by the 60 day deadline that: (1) identifies
26 (by category, where appropriate) all the Protected Material that was returned or
27 destroyed; and (2) affirms that the Receiving Party has not retained any copies,
28 abstracts, compilations, summaries or any other format reproducing or capturing any

                                 STIPULATED PROTECTIVE ORDER
                                              13
 1 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 2 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 4 reports, attorney work product, and consultant and expert work product, even if such
 5 materials contain Protected Material. Any such archival copies that contain or
 6 constitute Protected Material remain subject to this Protective Order as set forth in
 7 Section 5 above.
 8        Any violation of this Order may be punished by any and all appropriate
 9 measures including, without limitation, contempt proceedings and/or monetary
10 sanctions.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                STIPULATED PROTECTIVE ORDER
                                             14
 1      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2 DATED: February 28, 2019      GLANCY PRONGAY & MURRAY LLP
 3
                                 By: /s/ Robert V. Prongay
 4                               Lionel Z. Glancy
                                 Robert V. Prongay
 5                               Jason L. Krajcer
                                 Leanne H. Solish
 6                               1925 Century Park East, Suite 2100
                                 Los Angeles, California 90067
 7                               Telephone: (310) 201-9150
                                 Facsimile: (310) 201-9160
 8                               Email: rprongay@glancylaw.com
 9                               Counsel for Lead Plaintiff and
                                 Lead Counsel for the Class
10
11 DATED: February 28, 2019      DECHERT LLP
12
                                 By: /s/ David H. Stern
13                               David H. Stren
                                 U.S. Bank Tower
14                               633 West 5th Street Suite 4900
                                 Los Angeles, CA 90071
15                               Telephone: (213) 808-5720
                                 Facsimile: (213) 808-5760
16                               david.stern@dechert.com

17                               Andrew J. Levander (pro hac vice)
                                 Three Bryant Park
18                               1095 Avenue of the Americas
                                 New York, NY 10036
19                               Telephone: (212) 698-3683
                                 Facsimile: (212) 698-0483
20                               andrew.levander@dechert.com

21                               Michael L. Kichline (pro hac vice)
                                 Catherine V. Wigglesworth (pro hac vice)
22                               Tiffany E. Engsell (pro hac vice)
                                 2929 Arch Street
23                               Philadelphia, PA 19104
                                 Telephone: (215) 994-4000
24                               Facsimile: (215) 655-4000
                                 michael.kichline@dechert.com
25                               catherine.wigglesworth@dechert.com
                                 tiffany.engsell@dechert.com
26
                                 Counsel for Defendants PPG Industries, Inc.,
27                               Michael H. McGarry, and Vincent J. Morales

28

                          STIPULATED PROTECTIVE ORDER
                                       15
 1 DATED: February 28, 2019              BIRD, MARELLA, BOXER, WOLPERT,
                                         NESSIM, DROOKS, LINCENBERG &
 2                                       RHOW, P.C.
 3
                                         By: /s/ David I. Hurwitz
 4                                       David I. Hurwitz
                                         1875 Century Park East, 23rd Floor
 5                                       Los Angeles, CA 90067
                                         Tel: (310) 201-2100
 6                                       Fax: (310) 201-2110
                                         dhurwitz@birdmarella.com
 7
                                         ROPES & GRAY LLP
 8                                       R. Daniel O’Connor
                                         Gregory L. Demers
 9                                       800 Boylston Street
                                         Boston, MA 02199
10                                       Tel: (617) 951-7000
                                         Fax: (617) 951-7050
11                                       Daniel.OConnor@ropesgray.com
                                         Gregory.Demers@ropesgray.com
12
                                         Anne Johnson Palmer
13                                       Three Embarcadero Center, Suite 300
                                         San Francisco, CA 94111
14                                       Tel: (415) 315-6300
                                         Fax: (415) 315-6350
15                                       Anne.Johnsonpalmer@ropesgray.com
16                                       Counsel for Defendant Mark C. Kelly
17
   The filer, Robert V. Prongay, attests that the other signatories listed, on whose
18 behalf this filing is submitted, concur in the filing’s content and have authorized the
19 filing.
20
21 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23 DATED: March 25, 2019
24 ____________________________________
25 Honorable John E. McDermott
   United States Magistrate Judge
26
27
28

                                 STIPULATED PROTECTIVE ORDER
                                              16
 1                                       EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,                         [print or type full name], of
 4          [print or type full address], declare under penalty of perjury that I have read
 5 in its entirety and understand the Stipulated Protective Order that was issued by the
 6 United States District Court for the Central District of California on ___________ in
 7 the case of Mild v. PPG Industries, Inc., et al., Case No. 2:18-cv-04231-RGK-JEM
 8 (C.D. Cal.). I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so
10 comply could expose me to sanctions and punishment in the nature of contempt. I
11 solemnly promise that I will not disclose in any manner any information or item that
12 is subject to this Stipulated Protective Order to any person or entity except in strict
13 compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action. I hereby appoint                         [print or type full
18 name] of                                        [print   or   type   full   address   and
19 telephone number] as my California agent for service of process in connection with
20 this action or any proceedings related to enforcement of this Stipulated Protective
21 Order.
22
23 Date:
24 City and State where sworn and signed:
25
     Printed name:
26
27 Signature:
28

                                 STIPULATED PROTECTIVE ORDER
                                              17
